DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

Disposition of Claims
Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, and 61 were pending.  No amendments to the claims have been presented.  Claims 4, 6-9, 11, 13-17, 19-29, 38-41, 45-47, 49-57, 59-60, and 62-95 remain cancelled.  New claim 96 is acknowledged and entered.  Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, 61, and 96 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0225139 A1, Published 07/16/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 12/02/2021 regarding the previous Office action dated 07/02/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to a method of characterizing a preparation of recombinant lentiviral particles comprising the steps of: 
a) subjecting the preparation to analytical ultracentrifugation under boundary sedimentation velocity conditions wherein the sedimentation of recombinant lentiviral particles is monitored at time intervals,
b) plotting the differential sedimentation coefficient distribution value (C(s)) versus the sedimentation coefficient in Svedberg units (S), and 
c) integrating the area under each peak in the C(s) distribution to determine the relative concentration of each peak, wherein each peak represents a species of recombinant lentiviral particle.
Claims 2 and 5 are variations on instant claim 1 that assess, via AUC, vector genome integrity of lentiviral particles (claims 2-3), empty capsid presence (claims 10, 12), and/or empty capsid amounts (claim 5).
Further limitations of the method of claim 1 are wherein the sedimentation of recombinant lentiviral particles is monitored by absorbance or interference (claim 18); wherein the monitoring further comprises comparison to a reference sample, wherein the reference sample comprises the aqueous solution without recombinant lentiviral particles (claim 30); wherein the C(s) values are determined by an algorithm that comprises Lamm equation solutions (claim 31); wherein the algorithm is the SEDFIT algorithm (claim 32); wherein sedimentation is monitored until the recombinant lentiviral particles with the lowest density sediments to the bottom of a sector of an ultracentrifuge (claim 33); wherein the 
Claim 96 is drawn to a method of monitoring the removal of empty capsids and/or capsid particles comprising variant recombinant viral genomes during the purification of a preparation of recombinant lentiviral particles, the method comprising removing a sample of the recombinant lentiviral particles from the preparation following one or more steps in the purification process and analyzing the sample for the relative amount of empty capsids and/or capsid particles comprising variant recombinant viral genomes according to the method of claim 5, wherein a decrease in the relative amount of empty capsids and/or capsids comprising variant genomes to full capsids indicates removal of empty capsids from the preparation of recombinant lentiviral particles.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5, 10, 12, 30-36, and 61 under 35 U.S.C. 103 as being unpatentable over van Tricht (van Tricht E. “Virus Particle Characterization:  Techniques to Proc Natl Acad Sci U S A. 2001 Dec 18;98(26):14877-82.; hereafter “Center”); and Cantin et. al. (Cantin R, et. al. J Immunol Methods. 2008 Sep 30;338(1-2):21-30. Epub 2008 Jul 31.; hereafter “Cantin”) is withdrawn in light of the new rejection set forth infra.

(Rejection withdrawn.)  The rejection of Claims 37, 42-44, 48, and 58 under 35 U.S.C. 103 as being unpatentable over van Tricht, Schmidt, Center, and Cantin as applied to claims 1-3, 5, 10, 12, 30-36, and 61 above, and further in view of Cole et. al. (Cole JL, et. al. Methods Cell Biol. 2008;84:143-79.; CITED ART OF RECORD; hereafter “Cole”) and Shuck (Schuck P. Biophys J. 2000 Mar;78(3):1606-19; CITED ART OF RECORD; hereafter “Shuck”) is withdrawn in light of the new rejection set forth infra.

(New rejection.)  Claims 1-3, 5, 10, 12, 30-36, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over van Tricht (van Tricht E. “Virus Particle Characterization:  Techniques to Quantify Virus Particle Aggregation and Integrity.”  Literature Thesis, MSc Chemistry, Analytical Sciences. Univ. of Amsterdam, 07/2013; CITED ART OF RECORD; hereafter “van Tricht”) and further in view of
Schmidt et. al. (Schmidt B, et. al. In Analytical Ultracentrifugation in Biochemistry and Polymer Science. Harding SE, Rowe AJ, Horton JC (eds.), The Royal Society of Chemistry, Cambridge, U.K. 176–207.; CITED ART OF RECORD; hereafter “Schmidt”); 
Center et. al. (Center RJ, et. al. Proc Natl Acad Sci U S A. 2001 Dec 18;98(26):14877-82.; CITED ART OF RECORD; hereafter “Center”); 
Cantin et. al. (Cantin R, et. al. J Immunol Methods. 2008 Sep 30;338(1-2):21-30. Epub 2008 Jul 31.; CITED ART OF RECORD; hereafter “Cantin”);
Wolff et. al. (Wolff MW, et. al. Expert Rev Vaccines. 2011 Oct;10(10):1451-75.; hereafter “Wolff”);
Methods Mol Biol. 2011;737:89-116.; hereafter “Segura”); and 
Segura et. al. (Segura MM, ett. al. J Virol Methods. 2006 Apr;133(1):82-91. Epub 2005 Dec 1.; hereafter “Segura-2005”).
The Prior Art
Van Tricht discloses the assessment of the suitability of several techniques for the characterization of virus particle (in particular adenovirus, see e.g. p. 25, ¶2) aggregation or integrity, including AUC under boundary conditions. Van Tricht notes that simian immunodeficiency virus envelope protein aggregation and analysis of virion-associated and soluble forms of Env was performed using AUC (pp. 24-25; ¶ bridging pages.)  Van Tricht teaches subjecting the aqueous preparation (p. 31, ¶2) to analytical ultracentrifugation under boundary sedimentation velocity conditions wherein the sedimentation of recombinant viral particles is monitored at time intervals using absorbance (pp. 19-20, ¶ bridging pages, Fig. 4) and compared to a reference (Fig. 4; instant claim 30), plotting the differential sedimentation coefficient distribution value (C(s)) versus the sedimentation coefficient (s) in Svedberg units (S) and integrating the area under each peak in the C(s) distribution to determine the relative concentration of each peak, wherein each peak represents a species of recombinant viral particle (Fig. 7.; instant claim 96).  Data analysis using SEDFIT/Lamb is shown just as in present application (see e.g. Fig.7, pp. 23-4 shows monomer v. dimer distribution; instant claims 31-32). Van Tricht teaches sedimentation is monitored within the cell until the recombinant viral particles with the lowest density sediments to the bottom of a sector of an ultracentrifuge (pp. 19-20, Fig. 4; instant claims 33-36).
Van Tricht teaches AUC of adenovirus particles (p. 25, starting at ¶2) wherein said particles were run on a CsCl gradient to have optimal separation between complete (mature) and incomplete (empty capsid) particles based on density differences.  Said experiment was performed using absorption monitoring of the CsCl gradient run for 18 hours at 4 deg C at 40,000 RPM (p. 25, instant claim 61).  Van Tricht teaches separation showed 2 different types of empty capsids and 4 other virus forms (p. 25), and the methods not only assess empty and mature capsids, but also aggregates of virus and proteins.  Van Tricht teaches that empty capsids and aggregates should be monitored and removed from manufacturing processes since they can have toxic side effects when used in vaccine preparations (pp. supra, claims 2 and 5 are variations on instant claim 1 that assess, via AUC, vector genome integrity of viral particles (claims 2-3), empty capsid presence (claims 10, 12) and empty capsid amounts (claim 5).  The methods of Van Tricht therefore teach almost every aspect of the methods not only of instant claim 1, but also instant claims 2-3, 5, 10, and 12, save the limitation of the virus that is separated being a lentivirus.
Schmidt teaches the use of AUC using fluorescence detection systems for the study and separation of whole viruses (entire document; see abstract.)  Schmidt teaches that labeling with a fluorophore allows for quantitative physical characterization of virus samples without the need for viral purification (abstract.)  Schmidt teaches the system is favorable with respect to sensitivity and selectivity (p. 52, rt. col., ¶2) and is a model system for other types of viral infection (p. 53, rt. col., ¶3).
Center teaches the use of AUC to determine the differences in oligomeric structure of simian immunodeficiency virus (SIV; a lentivirus) envelope protein (env) that is associated with a virion or is soluble in solution (entire document; see abstract; “Materials and Methods: Sedimentation Equilibrium”; p. 14880-14881, ¶ bridging cols.)  Center teaches specific calculations to determine the specific volume of the env protein (p. 14878, ¶ bridging cols.) 
Cantin teaches the purification and discrimination of exosomes and HIV-1 particles (entire document; see abstract), wherein exosomes are physiological nanoparticles that bud from the same pathway as HIV-1 virions do from T lymphocytes (abstract).  Cantin teaches sucrose gradients are inefficient at separating them (abstract) but with the analysis of their sedimentation velocities in an iodixanol velocity gradient, one can get separation of HIV particles from exosomes (abstract; Materials and Methods: Sect. 2.6.)
Wolff is a review that discusses that lentiviruses and retroviruses such as feline leukemia virus (FeLV), Gibbon-ape leukemia virus (GaLV), mammalian type C virus, mouse mammary tumor virus, mouse oncorna virus, murine leukemia virus, and HIV are commonly separated in the art using ultracentrifugation techniques, mainly using density gradient centrifugation that either separates based on the particle size and mass (rate-zonal separation) or buoyant density of the particles (isopycnic separation)(p. 1456, ¶ bridging cols.)  

Segura further elaborates in detail on rate zonal ultracentrifugation to separate retrovirus vector particles in the Segura-2005 publication.  Segura-2005 notes that it is important to separate retrovirus vectors based not only on the buoyant density, but size as well, in order to ensure all contaminating species are adequately removed from the preparation (p. 83, ¶ bridging cols.)  Segura-2005 reiterates that purified retrovirus preparations obtained by the routine method of sucrose equilibrium density ultracentrifugation usually contain considerable amounts of contaminating cell membrane vesicles. In addition, sucrose solutions are highly viscous and hyperosmotic which jeopardizes the integrity and functionality of the retrovirus particle (abstract.)  Segura-2005 notes this is why rate zonal ultracentrifugation and iodixanol as gradient medium is essential for obtaining intact retroviral particles (abstract.)  This method allows for the purification of functional Moloney murine leukemia virus (MoMLV) particles, which not only separates the virions from contaminating membrane structures, but also from defective retrovirus particles (p. 83, rt. col., ¶2).  
Given the teachings of van Tricht, basic methods of AUC and optimization protocols relevant to viral purification would be obvious to a skilled artisan at the time of filing.  While adenovirus and lentiviruses, such as HIV, are distinct in size and other physiochemical characteristics, using AUC in the instant claims 1-3, 5, 10, and 12, especially in light of the teachings of Schmidt, Center, Cantin, Wolff, Segura, and Segura-2005.
It would have been obvious to one of ordinary skill in the art to modify the methods taught by van Tricht in order to utilize AUC with retroviruses and lentiviruses in order to separate and analyze lentivirus viral particles in real time and to improve upon the methods of density gradient centrifugation with respect to the known problems in separation of retrovirus particles.  One would have been motivated to do so, given the suggestion by Center and Cantin that AUC was useful in separating whole lentivirus virions or portions of lentivirus virions from other materials, and that the calculations necessary for performing such separations were known to a skilled artisan.  There would have been a reasonable expectation of success, given the knowledge that basic methods of AUC were known in the art for viral analysis, as taught by van Tricht, and also given the knowledge that AUC had been applied to the analysis of other whole viruses, as taught by Schmidt, Center, and Cantin, and was successfully used to separate functional viral particles from defective viral particles.  Given the teachings of Segura and Wolff, one of skill in the art would be looking for optimizations to improve upon the separation of retrovirus particles, as it was noted that traditional sucrose gradient ultracentrifugation was not optimal for these labile viral prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, filed 12/02/2021, have been fully considered but they are not entirely persuasive. While the original rejection has been withdrawn, it was only to do so in order to provide further references to elaborate as to why improvements to lentivirus ultracentrifugation purification techniques would have been obvious to a skilled artisan.  The arguments presented in response to the previous rejection will therefore be addressed herein as applicable to the newly presented rejection.
Applicant argues that adenoviruses and lentiviruses are distinctly different viruses, including the fact that they possess different buoyant densities and will sediment differently during ultracentrifugation.  Applicant argues that separation of an empty versus full adenovirus particle would be easier than separation of an empty versus full lentivirus particle as the genome of an adenovirus makes up a significantly larger proportion of the total weight of an adenovirus.  The Office disagrees, and notes that the art has recognized the difficulties in separation of lentivirus/retrovirus particles which are “functional” (i.e. complete genomes) versus defective or non-functional (i.e. virus-like particles which lack nucleic acid or defective particles which do not comprise the right amount of nucleic acid.)  The two teachings of Segura described supra note that using ultracentrifugation, especially using specific types of gradient medium and different separation techniques allow one to not only resolve viral particles from cellular particles, but also to resolve viral particles from other viral particles which have differences in packaged genomic material, as subtle differences in nucleic acid buoyancy can allow one of skill in the art to not only separate empty from full viral particles, but also separate different types of recombinant viral particles from one another on the basis of the size of the nucleic acid encapsulated within the viral particle.  Therefore, while there is an obvious difference in the size and buoyant nature of adenovirus particles versus lentivirus/retrovirus particles, the calculations and methods to determine how to separate empty retrovirus particles from full retrovirus particles would be obvious to a skilled artisan.  Therefore, this argument is not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While the arguments against the individual references will be addressed, it should be noted and stressed that the supporting pieces of art provide proof that the art was in possession of knowledge, skills, teachings, and motivation to alter the base teachings of van Tricht to apply those teachings to separation of different viruses, such as lentiviruses/retroviruses, and to allow fine-tuned analysis of those viral particles to separate intact, functional viral species from defective viral species.  
Applicant argues that the teachings of Center refer to the use of AUC to determine the oligomeric structure of SIV env, not an entire SIV virion.  The Office agrees, and has updated their assessment of Center, but stresses that the teachings of Center are still relevant as they show the use of AUC when it comes to separation of lentivirus components, that the techniques, skills, teachings, and motivations to use AUC to separate lentivirus components were known in the art, and given the teachings from van Tricht, one of skill in the art would have found it a simple substitution, given the teachings of Center, to determine if AUC could be utilized to not only determine the difference in oligomeric structure of Env, but to also determine the difference in whole, intact lentivirus virions versus defective virions.  van Tricht clearly teaches this is possible with respect to adenoviruses, suggests its use in determining the difference in virions in lentiviruses, and given the teachings of Center, it would not be unfounded for one of skill in the art to try to determine the calculations (especially noting the oligomeric structures of Env when associated with whole virions) necessary to separate intact lentivirus particles from defective lentivirus particles.  Therefore, while the Office concedes the argument is persuasive, the Office also insists the teachings of Center still provide further motivation to alter the teachings of van Tricht to arrive at the instant invention.
Applicant argues Cantin only teaches separation of lentiviruses from exosomes.  The Office does not contest this, and notes that this was also their analysis of the teachings of Cantin.  Cantin showed that sucrose gradients using density ultracentrifugation were not efficient for retroviruses, and that cellular contaminants (like exosomes) needed to be processed from viral preparations using different techniques, 
Applicant argues that the teachings of Schmidt fail to cure the deficiencies of the teachings of van Tricht, Cantin, and Center.  While the teachings of van Tricht have been extended to include the teachings of Segura, Segura-2005, and Wolff, it is still not convincing that the teachings of Schmidt are not relevant and do not aid in curing the deficiencies of the main van Tricht teachings.  
Applicant argues that the teachings of Schmidt focus on the use of AUC with tobacco mosaic virus (TMV).  In response to applicant's argument that Schmidt fails to teach the use of AUC with lentiviruses, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The Office has relied upon the teachings of Schmidt to show that a fluorescent detection system was developed for an analytical ultracentrifuge, and the use of fluorescent detection in the methods of AUC allowed for detection of the movement of a biological particle through a gradient in real time, namely the movement of a virus (in this case, TMV).  Schmidt was not utilized to provide motivation to use lentiviruses in AUC methods, but that AUC could be used with fluorescent detection for the study and separation of whole viruses (entire document; see abstract.)  Schmidt teaches that labeling with a fluorophore allows for quantitative physical characterization of virus samples without the need for viral purification.  Schmidt teaches the system is favorable with respect to sensitivity and selectivity (p. 52, rt. col., ¶2) and is a model system for other types of viral infection (p. 53, rt. col., ¶3).
Applicant then argues the method of AUC developed by the inventors is more sensitive than the method utilized by Schmidt to detect viruses, and the Schmidt AUC methods do not provide the fine 
For at least all these reasons, the arguments against Schmidt are not persuasive. 
For at least these reasons, the arguments presented are not entirely persuasive, and the teachings of van Tricht, Schmidt, Center, and Cantin remain relevant for the reasons outlined supra, especially in light of the teachings of Wolff, Segura, and Segura-2005.

(New rejection – necessitated by amendment.)  Claims 37, 42-44, 48, 58, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over van Tricht, Schmidt, Center, Cantin, Wolff, Segura, and Segura-2005 as applied to claims 1-3, 5, 10, 12, 30-36, and 61 above, and further in view of Cole et. al. (Cole JL, et. al. Methods Cell Biol. 2008;84:143-79.; CITED ART OF RECORD; hereafter “Cole”) and Shuck (Schuck P. Biophys J. 2000 Mar;78(3):1606-19; CITED ART OF RECORD; hereafter “Shuck”.)
The Prior Art
While van Tricht, in view of Schmidt, Center, Cantin, Wolff, Segura, and Segura-2005 renders obvious the use of AUC for separation of whole versus defective lentivirus particles, these teachings, especially those of van Tricht, provide more general methods and parameters for AUC.  While the teachings of van Tricht and others elude to the routine optimization that is performed for such methods like AUC, more detailed optimization parameters are known in the art, as taught by Cole and Schuck, and 
Cole teaches that Analytical ultracentrifugation (AUC) is a versatile and powerful method for the quantitative analysis of macromolecules in solution (abstract) and can be utilized to determine the size and shape of macromolecules in solution, such as viruses (p. 2, ¶2).  Note that “recombinant viral particle” is not specifically defined in the specification (¶[0058] appears to be specifically drawn to “recombinant AAV particles”).  Furthermore, “recombinant viral vectors” or “recombinant viruses” appear to be defined in the specification as a virus comprising one or more heterologous sequences, such as nucleic acid not of viral origin.  However, homologous recombination is a natural process amongst many viruses, such as herpesviruses, and recombine to incorporate genetic material not of herpesvirus origin, i.e. genetic information from other viruses, bacteria, or host cells.  Therefore, “recombinant” is an adjective that is not interpreted to provide any meaningful limitation to the term “virus” or “viral particle”, and “recombinant viral particles” and “recombinant viruses” are interpreted to be equivalent to “viral particles” and “viruses”. 
Cole teaches subjecting the preparation to analytical ultracentrifugation under boundary sedimentation velocity conditions wherein the sedimentation of recombinant viral particles is monitored at time intervals (p. 3, ¶1), plotting the differential sedimentation coefficient distribution value (C(s)) (p. 5, ¶3) versus the sedimentation coefficient (s) (p. 3, ¶1) in Svedberg units (S) (p. 3, ¶3-4; p. 4, ¶3; p. 15, ¶2; See “B. Data Analysis” starting on p. 15, Table 4) and integrating the area under each peak in the C(s) distribution to determine the relative concentration of each peak, wherein each peak represents a species of recombinant viral particle (abstract; p. 4, ¶1; p. 5, ¶1; pp. 15-16, ¶ bridging pages; See “B. Data Analysis” starting on p. 15, esp. ¶ bridging pp. 15-16.)  
Cole teaches the sedimentation from aqueous solutions is monitored by absorbance, interference, or fluorescence (abstract; instant claim 18).  Cole teaches adjusting the optics to account for the solvent component interference in the sample solution (p. 7, ¶2) and the use of reference solutions in absorbance optics for AUC (p. 7, ¶5; instant claim 30).  Cole teaches that the C(s) values are determined by an algorithm that comprises Lamm equation solutions (p. 3, ¶2-4; p. 16, ¶3; instant claim 31); wherein the algorithm is the SEDFIT algorithm (p. 12, ¶3; p. 16, ¶ 3; p. 17, ¶2; instant claim 32).  Cole teaches that sedimentation is monitored according to the sedimentation coefficient of the sample, instant claim 33). Cole teaches optimizing solvents according to their compatibility with the sample cell and with optical systems (p. 2, ¶2; instant claim 34).  Cole describes the instrumentation, and details the rotors, sample holders, and optical systems, including:
“To view the sample, the analytical rotor has holes through it to hold sample containers commonly called cells. Each cell contains a centerpiece, with chambers (called channels) to hold the liquid samples. The centerpiece, in turn, is sealed between windows to permit the passage of light through the channels, thus allowing the cell contents to be viewed.”
The instrumentation described would allow monitoring of the sedimentation of particles within the AUC through an optical window (p. 6, ¶2; instant claim 35-36).  Cole describes the “scans” performed to view the sedimentation (p. 6, ¶3) and states when observing the system using absorbance readings it is best to scan at least 30-40 times (p. 15, ¶2; instant claim 37) and depending on the scanning method used, the scans can be performed once every second up to once every 300 seconds (Table 2; instant claim 58.)  In analyzing the data using SEDFIT, regularization procedures can be performed to produce a smoother distribution function (p, 16, ¶3).  Cole describes that depending on what you want to know about your sample and how you are scanning the sample will alter the velocity of the rotor, and that depending on the S (Svedberg units) of the sample, you will use a velocity of anywhere from 10,000-55,000 RPM (Table 3), and with absorbance scanning (especially involving multi-wavelength scanning), one may wish to use a lower speed (Table 3; p. 19, ¶3-4, 6,000-12,000 RPM, p. 7, ¶4) and that larger biomolecules may aggregate or degrade, so one can detect the loss of material by measuring the OD at low speed (3,000 RPM; pp. 12-13, ¶ bridging pages; instant claims 61, 96).  Cole describes that with some AUCs it is difficult to use the machine with a temperature below 4 °C and that most experiments are performed at about 20 °C (pp. 14-15, ¶ bridging pages; instant claim 61).  Cole teaches that viruses and organelles can be separated using AUC (p. 2, ¶2) and has been used to separate viral proteins based upon their association, such as CMV and HIV proteins (p. 17, ¶4).  
The teachings of Cole render obvious the differences in teachings for van Tricht as far as AUC parameters such as temperature and rotor RPM.  Optimization of conditions for the methods of van Tricht would be obvious to one of skill in the art, given the technical teachings of Cole and the further teachings instant claims 42-44, 48, 58, and 96 especially through routine optimization one of skill would have to take in order to maximize the separation profiles of empty and mature viral particles.
It would have been obvious to one of ordinary skill in the art to modify the methods taught by van Tricht and Cole in order to optimize the AUC methods, thereby specifically identifying the data refining equations and methods to be used.  One would have been motivated to do so, given the suggestion by Shuck that optimization of sedimentation profiles for separation of biomolecules using AUC is essential and routine.  There would have been a reasonable expectation of success, given the knowledge as to how to refine the data and protocol for biomolecule separation via AUC, such as lentiviruses which comprise or lack nucleic acid, as taught by Shuck.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, filed 12/02/2021, have been fully considered and are not entirely persuasive.  While new grounds of rejection have made in view of Wolff, Segura, and Segura-2005, the teachings of van Tricht, Schmidt, Center, Cantin, Shuck and Cole are still utilized in the obviousness rejections and arguments regarding these teachings will be addressed herein.  
No specific arguments regarding the teachings of Shuck and Cole were presented aside from that they fail to cure the deficiencies of van Tricht, Schmidt, Center, and Cantin.  The claims are rejected for the reasons set forth supra, and it remains the opinion of the Office that the claimed invention would be obvious over the teachings of the prior art.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, and 61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,429,288 in view of Center (supra) is withdrawn in light of the new rejection set forth infra.

(New rejection.)  Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, 61, and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,429,288 in view of Segura-2005 (supra).  Both claimed inventions are drawn towards the use of analytical ultracentrifugation to separate viral particles based on genomic size, integrity, genome association with the particle, and the like.  The main difference between the claimed invention of ‘288 and that of the instantly claimed invention is that the ‘288 invention is claiming the separation of adeno-associated virus (AAV) particles while the instant claims are drawn toward the separation of lentivirus viral particles.  However, this difference would be obvious in light of the teachings of Segura-2005 (detailed supra), which teaches the purification and characterization of lentivirus particles using ultracentrifugation.  Segura-2005 teaches that separation of whole lentivirus virions from defective lentivirus virions and other contaminating species using ultracentrifugation was known and performed in the art, and it would be obvious for a skilled person to try such a modification of the ‘288 claims for lentiviral particles as both lentiviruses and AAV were known viral vectors and separation of said vectors from non-viral material or empty virions would have been highly desirable to a skilled artisan, especially for use in therapeutic methods, such as vaccination or gene therapy.
For at least this reason, the instant claims are obvious variants of the ‘288 claims in light of Segura-2005.
Response to Arguments
Applicant’s arguments, filed 12/02/2021, with respect to the rejection(s) of the claims under obvious-type double patenting rejection have been fully considered and are persuasive.  Therefore, the supra.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 16480